Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the end of the claim contains typos due to edits (see "a" and "the" as well as trailing "equal").  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panton (US 4,596,144), and further in view of Bremner (US 2011/0148683 A1).
Regarding claims 1, 13, and 15, Panton teaches an electronic device for providing distance measurements, the electronic device comprising:
a first connector for coupling to a transmitter [col. 3:50-55 “A switching unit 4 comprising a number of relays, controlled as described further below, is used to place individual transducers selectively in connection with a transmitter 6 and a receiver 55 8 through a transformer 10.”];
a second connector for coupling to a receiver to receive a signal [col. 3:60-67 “When the receiver is enabled…it receives…electrical signals generated by the transducer 2 in response to signals picked up by the latter, which may be reflections of the transmitted shot…”];

a memory [col. 2:35-45 “The signal processing means are provided comprising analog to digital converter means to sample repeatedly the output signal from the receiver and to digitize the samples; memory means to store a sequence of digitized samples”];
an analog-to-digital converter (ADC) coupled to the second connector, the ADC being coupled to convert a received signal to a stream of digital data for storage in the memory [col. 4:45-50 “The output signal from the adder 14 of receiver 8 is applied to the input of an analog to digital converter 24 having a sampling rate dependent upon the resolution required for the range measurement.”];
a timer [col. 4:55-67 “central processing unit (CPU) 30, data and address buses, shown combined for the sake of simplicity by the reference numeral 32, read only memory (ROM) 33 providing program storage, random access memory 26, a timer 31, peripheral interface adapters (PIA) 34, 36, 38, 40, providing a number of parallel input and/or output ports and control lines, and an asynchronous communication interface adaptor (ACIA) 42 with an associated baud rate generator 44.”];
a comparator coupled [col. 9:30-35 further explained that a count is started which when terminated by comparator indicates that echo has arrived] to compare the signal to a threshold value [col. 8:40-50 “The wanted echo amplitude data from the preceding shot is also converted by digital to analog converter 62 and used to set an amplitude threshold via line 95 with which the output of receiver 90 can be compared when the gate 92 is enabled. When the receiver signal reaches this threshold whilst the gate is enabled, a logic signal it transmitted to the computer on line 96, the elapsed time between the transmission of the shot and the receipt of this signal being 
a processing unit [col. 8:35-60] coupled to each of the pulse generator, the memory, the ADC, the timer and the comparator; and instructions stored in the memory that when performed by the processing unit, performs a method that comprises determining an estimated time of arrival of a series of measurement pulses in the signal and turning on [col. 8:35-40 “On a subsequent shot, data from a preceding shot is utilized to provide firstly an enabling signal on an output line 94, which signal is true over a period commencing shortly before the expected arrival of a wanted echo, based on the measured time of arrival during the preceding shot.”], prior to the estimated time of arrival, the ADC to capture the series of measurement pulses, wherein the ADC operates at a first resolution provided by sampling the signal at a rate equal to or greater than the Nyquist rate of the series of measurement pulses and the ADC remains on for a fixed period of time that is sized to capture the series of measurement pulses [col. 4:45-50 “The output signal from the adder 14 of receiver 8 is applied to the input of an analog to digital converter 24 having a sampling rate dependent upon the resolution required for the range measurement.”; abstract “In order to improve resolution beyond that permitted by the sampling rate selected, the data base produced may be used as an adjunct to an analog determination of the actual elapsed time before receipt of a wanted echo, either by using the data base to determine a temporal "window" within which a wanted echo may be expected”],

Panton teaches instructions stored in the memory that when performed by the processing unit, performs a method that comprises determining an estimated time of arrival of a series of measurement pulses in the signal using the ADC configured to operate at a first resolution and at a first rate [col. 4:45-50 …input of an analog to digital converter 24 having a sampling rate dependent upon the resolution required for the range measurement.; col. 8:35-40 On a subsequent shot, data from a preceding shot is utilized to provide firstly an enabling signal … expected arrival of a wanted echo, based on the measured time of arrival during the preceding shot.]. Panton does not explicitly teach … and yet Bremner teaches [and] turning on, prior to the estimated time of arrival, the ADC to capture the series of measurement pulses at a second resolution and at a second rate [0025 reduce the resolution of the ADC from 2 bits to 1 bit by only activating the second comparator and switching all others off], wherein the ADC operates at a first resolution is smaller than the second resolution [abstract plurality of comparators can be selectively activated and deactivated in order to determine a mode of operation of the analog-to-digital converter], the second rate being provided by sampling the signal at a rate equal to or greater than a Nyquist rate 
It would have been obvious to combine the prediction of an incoming echo based on previous echoes as taught by Panton, with the adjustable sample rate/bit resolution of Bremner so that a decrease in power may be achieved as compared with full resolution operation (Bremner) [abstract; 0002; 0025].
Regarding claim 2, Panton discloses the electronic device as recited in claim 1 wherein determining the estimated time of arrival comprises: providing a trigger that indicates that the series of measurement pulses follow after a first interval of time; and responsive to detecting the trigger, turning on the ADC prior to the end of a second interval of time that is less than the first interval of time [col. 8:35-40 On a subsequent shot, data from a preceding shot is utilized to provide firstly an enabling signal on an output line 94, which signal is true over a period commencing shortly before the expected arrival of a wanted echo, based on the measured time of arrival during the preceding shot.].
Regarding claim 3, Panton also teaches the electronic device as recited in claim 2 wherein providing the trigger comprises transmitting at least one first pulse followed [col. 3:55-35 “trigger 
Regarding claim 4, Panton also teaches the electronic device as recited in claim 3 wherein detecting the trigger comprises determining when the value of the signal exceeds a threshold and starting a timer to measure the second interval of time [col. 8:40-50 “The wanted echo amplitude data from the preceding shot is also converted by digital to analog converter 62 and used to set an amplitude threshold via line 95 with which the output of receiver 90 can be compared when the gate 92 is enabled. When the receiver signal reaches this threshold whilst the gate is enabled, a logic signal it transmitted to the computer on line 96, the elapsed time between the transmission of the shot and the receipt of this signal being accurately timed by the timer 31 associated with the CPU 30”].
Regarding claim 5, Panton also teaches the electronic device as recited in claim 4 further comprising responsive to the second interval of time expiring, turning on the ADC for the fixed period of time [col. 4:45-50; abstract].
Regarding claim 6, Panton also teaches the electronic device as recited in claim 1 wherein determining the estimated time of arrival comprises: transmitting a first series of pulses; detecting the first series of pulses using a given detection method that has a first resolution to determine an estimated time of flight [col. 9:20-30 “The output of detector 106 is applied to a comparator 110, and if a threshold determined by a reference potential is exceeded, a signal is output on line 96 which enables the elapsed time to be accurately determined as in the previous embodiment, without any limit on resolution by the sampling rate of the converter 24.”]; and transmitting a second series of pulses that form the series of measurement pulses; and utilizing the estimated time of flight and 
Regarding claim 7, Panton also teaches the electronic device as recited in claim 6 further comprising: transmitting a further series of pulses; extrapolating a new estimated time of arrival of the further series of pulses using a time of transmission of the further series of pulses and a history of previous measurements [col. 8:35-45]; and turning on, prior to the new estimated time of arrival, the ADC to capture the further series of pulses at the second sampling rate equal.
Regarding claim 8, Panton discloses the electronic device as recited in claim 7 wherein the transmitting the further series of pulses, extrapolating the new estimated time of arrival and the turning on the ADC are performed repetitively as long as the further series of pulses is detected for each occurrence [col. 4:35-45; claim 1 “sample repeatedly”].
Regarding claim 9, Panton discloses the electronic device as recited in claim 6 wherein detecting the first series of pulses comprises starting a counter when the first series of pulses is sent, stopping the counter when the value of the signal containing the first series of pulses exceeds a threshold, and utilizing the value of the counter to determine the estimated time of flight [fig. 9 “Fire the transmitter and start a counter which will stop when the electronic gate indicates the echo has arrived.”; col. 8:35-40 “…period commencing shortly before the expected arrival of a wanted echo”].
Regarding claim 12, Panton also teaches the electronic device as recited in claim 1 wherein the transmitting is done in the ultrasonic range [acoustic ranging system; col. 1:1-10 “ultrasonic monitoring of levels”].
Regarding claim 14, Panton also teaches the non-transitory computer readable medium of claim 13, wherein: the series of measurement pulses is a first series of measurement pulses; and 
Regarding claim 16, Panton also teaches the method of claim 15, wherein the determining of the estimated time of arrival of the first set of reflected pulses includes [col. 1:10-15 describes burst or “shot” of high frequency sound for level monitoring by reception of return echo signal]: comparing the first set of reflected pulses to a threshold [col. 8:45-55 When the receiver signal reaches this threshold whilst the gate is enabled, a logic signal it transmitted to the computer on line 96, the elapsed time between the transmission of the shot and the receipt of this signal being accurately timed by the timer 31 associated with the CPU 30, regardless of the sampling rate of the analog to digital converter 24.]; and determining a time of flight of the first set of reflected pulses based on a time difference between a transmission that produces the first set of reflected pulses and the first set of reflected pulses exceeding the threshold [col. 9:15-30 in subsequent shots digital signals representing this curve are converted to analog signals by converter 62 and applied to the amplifier 100 by applying a signal on line 94 to switch 102 to cause it to assume condition B. The output of detector 106 is 20 applied to a comparator 110, and if a threshold determined by 
Regarding claim 18, Panton as modified by Bremner teaches the method of claim 15 further comprising turning the ADC off after the sampling of the second set of reflected pulses [0025 Furthermore, it is possible to reduce the resolution of the ADC 22 from 2 bits to 1 bit by only activating the second comparator (S2) and switching all others off;].
Regarding claim 19, Panton also teaches the method of claim 15 further comprising: transmitting a first set of pulses to produce the first set of reflected pulses; and transmitting a second set of pulses to produce the second set of reflected pulses [col. 1:10-20 burst or “shot” of high frequency sound is projected downwards from a transducer to the surface of the material whose level is monitored, and the time lapse before reception of a return echo signal from the material surface is deteremined.; col. 2:55-60 Preferably a scanning system is provided which determines the transducer to which each shot is directed, according both to a predetermined hierarchy and to the result of a previous shot.].

Response to Arguments
Applicant’s arguments, see pgs. 8-9, filed 4/15/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive in combination with amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bremner (US 2011/0148683 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645